DETAILED ACTION
Claims 26-33 are pending. Claims 26-28, 30-33 are amended. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on December 29, 2020.  As directed by the amendment claims 26-28, 30-33 are amended.  Thus, claims 26-33 are presently pending in this application.
Applicant’s amendment to the claims has overcome the claim objections, however, additional objections are made as detailed below.
Applicant’s amendment to the claims has overcome some of the 35 USC §112(b) rejections, however many remain and others are introduced.
Applicant’s amendment to the claims has overcome the 35 USC §103 rejection, however additional 35 USC §103 rejections are made as detailed below. 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claims 26 and 33 objected to because of the following informalities:  

Claim 33, line 19 “the back” should be “the back end” for consistency of claim terminology.
Claim 33, line 23 recites (
Claim 33, line 24 “the underwear” should be “the underwear body” for consistency of claim terminology.
Claim 33, line 27 “the underwear” should be “the underwear body” for consistency of claim terminology.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
26 recites the limitation “the entire garment” in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites “no formed or attached to a separate elastic material”, which the examiner believes should be “not formed of or attached to a separate elastic material”.
Claim 26 recites the limitation “the garment” in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites “the main body crotch area” in line 22.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites “the underpants body” in line 23.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites “the lateral seams” in line 24.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites “the underpants body” in line 25.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites “an opening” in line 26, however, claim 1 also recites “an opening” in line 22.  It is unclear if “an opening” recited in line 26 refers to the same, or a different opening, than that of line 22.  
Claim 26 recites “the underwear body” in line 28.  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites “the fabric”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites “the garment”.  There is insufficient antecedent basis for this limitation in the claim.

Claim 33 recites “the entire garment” in line 4.  There is insufficient antecedent basis for this limitation in the claim.  The examiner respectfully suggests amending the phrase to “the 
Claim 33 recites “not formed or attached to a separate elastic material”, which the examiner believes should be “not formed of or attached to a separate elastic material”.
Claim 33 recites “said mesh component” in line 16.  There is insufficient antecedent basis for this limitation in the claim.  The examiner respectfully suggests amending the phrase to “said mesh panel”.
Claim 33 recites “said crotch area” in line 16.  There is insufficient antecedent basis for this limitation in the claim.  The examiner respectfully suggests amending the phrase to “a crotch panel”.
Claim 33 recites “the left leg side and the right leg side” in lines 19-20.  There is insufficient antecedent basis for this limitation in the claim.  The examiner respectfully suggests amending the phrase to “[[the]] a left leg side and [[the]] a right leg side”.
Claim 33, line 25 recites “these two components”.  It is unclear what is meant by this phrase.  The examiner respectfully suggests amending the phrase to “the open mesh panel and the underwear body”.
Claim 33 recites “the inside” in line 27.  There is insufficient antecedent basis for this limitation in the claim.  The examiner respectfully suggests amending the phrase to “the interior body facing side”.
underwear 
The dependent claims inherit(s) the deficiency by nature of dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 26, 27, 29, 30, 32, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen (US 5325543) in view of Sierra (US 20160262960) and Bakker (US 20140230132) as evidenced by sewingpartsonline.
Regarding claim 26, Allen describes an underwear configuration (see Fig. 2) comprising: an underwear (body portion 12) sized and dimensioned to cover a portion of the torso, and including a waistband encircling portion (waist opening 24)
a left leg opening (leg openings 16), a right leg opening (leg openings 16), and a lower panel (crotch portion 18) extending in an anterior-posterior direction between the 
Allen does not explicitly describe that the panel is a mesh panel having openings sized to pass body discharge therethrough; formed of a non-absorbent material.  
In related art, Sierra describes a similar garment that includes an inner layer 106 mesh material, which thereby has openings (para. 0020) and is further described as permitting liquid to flow into the pad (para. 0022), that may be formed of polyester (para. 0020) (which is a non-absorbent material see sewingpartsonline).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the panel 14 to be formed of the mesh material of Sierra in order to permit liquid to pass through the material and to permit the absorbent material to absorb as much fluid as possible (para. 0022, Sierra).
Allen does not explicitly describe said waistband is contiguous with the entire garment and no formed or attached to a separate elastic material.
In related art for undergarments, Bakker describes forming an undergarment that excludes a conventional waistband, which is replaced by a specifically designed, graduated compression panty (para. 0006).  The compression increases from the bottom to form a compression garment capable of preventing the panty from falling down (para. 0006).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the garment of Allen to include the configuration of Bakker in order to provide a comfortable garment that does not have high compression in a localized area as is typical in conventional waistbands such as Allen (Bakker, para. 0004).

Regarding claim 29, the underwear of Allen as modified includes wherein said underwear is disposable (any underwear is disposable).  
Regarding claim 30, the underwear of Allen as modified includes wherein said disposable underwear is free of paper (described as formed of polyrayon, col. 5, ll. 15-20).  
Regarding claim 31, the underwear of Allen describes the limitations of claim 31, but does not explicitly describe wherein the fabric of the garment is made with elastic material.  
In related art for undergarments, Bakker describes that spandex yarns are utilized in undergarment fabrics (paras. 0007, 0009, 0010).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the material of the undergarment of Allen to include spandex as suggested by Bakker in order to provide sufficient compression in order to maintain the undergarment in place due to the different level of graduated compression. 
Regarding claim 32, the underwear of Allen as modified include wherein the open mesh (mesh 106, Sierra) is composed of a single layer (material is formed of a single layer, see Fig. 3, Sierra).



In related art, Sierra describes a similar garment that includes an inner layer 106 mesh material, which thereby has openings (para. 0020) and is further described as permitting liquid to flow into the pad (para. 0022), that may be formed of polyester (para. 0020) (which is a non-absorbent material as evidenced by sewingpartsonline).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the panel 14 to be formed of the mesh material of Sierra in order to permit liquid to pass through the material and to permit the absorbent material to absorb as much fluid as possible (para. 0022, Sierra).
Allen does not explicitly describe a waistband positioned bordering the superior edge; said waistband portion is contiguous with the entire garment and is not formed or adhered to separate elastic material.
In related art for undergarments, Bakker describes forming an undergarment that excludes a conventional waistband, which is replaced by a specifically designed, graduated compression panty (para. 0006).  The compression increases from the bottom to the top form a compression garment capable of preventing the panty from falling down (para. 0006).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the garment of Allen to include the configuration of Bakker in order to provide a comfortable garment that does not have .
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen (US 5325543) in view of Sierra (US 20160262960) and Takahashi et al. (US 20050233142) as evidenced by sewingpartsonline.
Regarding claim 28, the underwear of Sierra as modified describes the limitations of claim 28, but does not explicitly describe wherein said biodegradable material is formed of a majority of biodegradable polyester.
In related art, Takahashi describes utilizing a biodegradable polyester (paras. 0004 and 0093) in the construction of garments such as underwear (para. 0157).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the structure of Sierra to be formed of aliphatic polyester as described in Takahashi in order to provide an environmentally friendly disposable article.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references are cited that include undergarments that do not include a separate waistband but rather include integrated features to hold the undergarment in place.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/PATRICK J. LYNCH/Examiner, Art Unit 3732  

/ALISSA L HOEY/Primary Examiner, Art Unit 3732